169 S.W.3d 559 (2005)
STATE of Missouri, Respondent
v.
Timothy O'BANNON, Appellant.
No. ED 85395.
Missouri Court of Appeals, Eastern District, Division Two.
August 23, 2005.
Robert W. Lundt, St. Louis, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Timothy O'Bannon, appeals from the judgment entered after a jury found him guilty of burglary in the second degree. The trial court sentenced defendant, as a prior and persistent offender, to four years imprisonment.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).